Citation Nr: 1609807	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  10-27 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969.  He died in August 2007.  The Appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Preliminarily, the Board notes that evidence relevant to the claim may not be of record.  Initially, the Board notes that VA treatment records indicate that the Veteran received inpatient treatment from March 3, 2005 to March 11, 2005, April 28, 2005 to May 1, 2005, May 21, 2005 to May 26, 2005, July 25, 2005 to July 30, 2005, and June 7, 2007 to June 22, 2007.  While discharge summaries for these periods are of record, the underlying inpatient treatment records are not.  Additionally, the Appellant reports that the Veteran received consistent VA treatment from 2006 until his death in August 2007.  While the record contains radiology reports dated in 2006, the underlying treatment records related to those radiology reports are not of record.  Accordingly, on remand, all outstanding VA inpatient and outpatient records must be associated with the claims file.  

The record also indicates that there are outstanding private medical records.  Specifically, the Appellant stated that the Veteran received hospice care prior to his death.  Additionally, a July 2007 oncology note indicated that the Veteran called and reported he had been hospitalized at Metropolitan Hospital for the last two weeks.  To date, these private treatment records have not been requested or otherwise obtained.  On remand, reasonable efforts must be made to obtain all outstanding private treatment records.  

Additionally, a December 2002 psychological evaluation from Dr. Croft indicated that the Veteran applied for Social Security Administration (SSA) disability benefits in 1976, but was denied.  The Board notes that the December 2002 report was addressed to the Texas Rehabilitation Commission Disability Determination Service.  Accordingly, the Board finds that the Veteran may have filed for SSA disability multiple times.  A review of the record indicates that records associated with the Veteran's SSA claims have not been received.  As these records may be pertinent to the Appellant's claim, those records should also be obtained and associated with the claims file.

The Board notes that a VA opinion with respect to the issue of entitlement to service connection for the cause the Veteran's death was not obtained.  In order to comply with its duty to assist, VA must obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  When no reasonable possibility exists that such assistance would aid in substantiating the claim, VA is not required to obtain a medical opinion.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).  

The Appellant has asserted that the Veteran's death was related to his in-service herbicide exposure.  Specifically, she asserts that he had diabetes, lung cancer, and gastric cancer secondary to his in-service herbicide exposure which caused or contributed to his death.  The Veteran had service in the Republic of Vietnam and therefore is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6) (2015).  The Veteran's death certificate indicates that his immediate cause of death was end stage metastatic gastric cancer and that a significant condition contributing to his death was chronic renal insufficiency.  Gastric cancer and renal insufficiency are not diseases presumptively related to herbicide exposure under 38 C.F.R. § 3.309(e) (2015).  However, the Appellant may still establish service connection for the Veteran's cause of death, with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Additionally, the Appellant has asserted that the Veteran had diabetes and lung cancer, both of which are presumptive conditions under 38 C.F.R. § 3.309(e) (2015).  While the records do not reflect these diagnoses, as noted above, there are outstanding private and VA treatment records.  In light of the outstanding treatment records and the Appellant's assertions regarding the relationship between the Veteran's herbicide exposure and diagnosed gastric cancer, and unconfirmed diagnoses of lung cancer and diabetes, it is unclear at this time whether the Veteran's renal insufficiency may have been related to diabetes, or whether his gastric cancer had metastasized from his lungs.  For the sake of efficiency, the Board finds that a VA medical opinion addressing the relationship, if any, between the Veteran's death and service is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding inpatient and outpatient VA treatment records for the Veteran, to include inpatient records from March 3, 2005 to March 11, 2005, April 28, 2005 to May 1, 2005, May 21, 2005 to May 26, 2005, July 25, 2005 to July 30, 2005, and June 7, 2007 to June 22, 2007.

2.  Contact the Appellant and request that she provide authorization for the release of any outstanding medical records pertaining to the Veteran's medical treatment from Metropolitan Hospital and hospice.  If a release is obtained, make reasonable efforts to obtain all identified records.  Two (2) attempts must be made to obtain any private records identified, unless the first attempt demonstrates that a second attempt would be futile.  If private medical records are identified but not obtained, the RO must inform the Appellant of (1) the nature of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the current record, and (4) that if the missing records are later obtained, the claim may be readjudicated.

3.  The AOJ should obtain from the SSA all records pertinent to the Veteran's claim(s) for SSA disability benefits as well as the medical records relied upon concerning that claim(s).

4.  Thereafter, obtain a VA medical opinion to determine if the Veteran's death was caused by a disability incurred in service.  The claims file and a copy of this remand must be made available to, and reviewed by, the examiner.  The examiner must provide opinions as to: 

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's metastatic gastric cancer, or the cancer from which it metastasized, was incurred in service, manifested within one year of his discharge from service, or was otherwise etiologically related to active service.  

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's chronic renal insufficiency contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.
c.  If so, whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's chronic renal insufficiency was incurred in service or was otherwise etiologically related to active service.  

d.  If a diagnosis of diabetes is confirmed by the evidence obtained on remand, whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's chronic renal insufficiency was caused by or aggravated (permanently worsened) by his diabetes.  

In rendering the requested opinions, the examiner should address the Appellant's assertions that the Veteran had been chronically ill for a long time, that he had diabetes secondary to his herbicide exposure, that he had lung cancer, and that his death was related to his in-service exposure to herbicide. 

The examiner should provide a complete rationale for all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

